Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  This application is a continuation application of U.S. application 14448672 filed on 07/31/2014.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

DETAILED ACTION
The following NON-FINAL Office action is in response to App# 16520061 filed on 07/23/2019
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.
Priority
Examiner noted Applicants claiming Priority from Application 14448672 filed on 07/31/2014. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-8, 10-12, 15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-3, 5, 7-11, 14, 17 of U.S. Patent No. US 10373209 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1-3, 5, 7-11, 14, 17 of U.S. Patent No. US 10373209 B2 recite substantially similar limitations as Claims 1, 4, 6-810-12, 15, 18 of the current Application. Specifically.
Claim 1 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claims 1, 18 in the current Application. 
Claim 2 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 4 in the current Application. 
Claim 3 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 6 in the current Application. 
Claim 5 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 7 in the current Application. 
Claim 7 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 10 in the current Application. 
Claim 8 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 11 in the current Application. 
Claim 9 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 12 in the current Application. 
Claim 10 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 7 in the current Application. 
Claim 11 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 8 in the current Application. 
Claim 14 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 15 and 18 in the current Application. 
Claim 17 of U.S. Patent No. US 10373209 B2 recites substantially similar limitations as those of Claim 1 and 18 in the current Application. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 is independent and recites, among others negative limitation “at least one user included in the second group” “corresponding to” the “subsequent second messaging action”, “is associated with the second attribute but not the first attribute” followed by the limitation “wherein at least one user is included in both the first and the second groups”.
	Original Spec. ¶ [0019] simply recites “Each segment is defined by a relation between members of a media property's audience (e.g., users) and one or more attributes. The relations may include a HAS relation, an AND relation, an OR relation, a NOT relation, or a combination thereof. For example, a "male" segment may be defined by a relation "users who have the male attribute" (male = {users: has male attribute}), and a "males who watch video" segment may be defined by a relation "users who have the male attribute and have the watch video attribute" (male AND watches video = {users: has male attribute; and has watches video attribute})”.
	Original Spec. ¶ [0058]  2nd sentence similarly recites “Each audience segment may have a relation to one or more demographic attributes, brand affinities, behaviors, or any combination thereof (e.g., each member of a segment HAS an attribute, each member of the segment does NOT have the attribute, each member of the segment has a first attribute AND a second attribute, each member of the segment has the first attribute OR the second attribute, etc.)”.
	Original Spec. does not provide clear deliberate and sufficient support to show that Applicant had possession for a “subsequent” “second messaging action instead of first messaging action” directed to a “second group of users” “wherein at least one user included in the second group is associated with the second attribute but not the first attribute” when the claim also requires at the first limitation the “first attribute” “correlated with” the “second attribute”, and the claim also requires at the last limitation “each user included in a first group of users is associated with the first attribute” and “at least one user is included in both the first and the second groups”.
	In addition, Original Spec. also does not provide clear deliberate and sufficient support to show that Applicant had possession for a plurality of users as covered by the broad expression “at least one user” to be “associated with the second attribute but not the first attribute” when the claim also requires “initiat[ion]” of “second messaging action” based on” “correlation” “that” “first attribute is correlated with” “second attribute”. Similarly, Original Spec. does not provide clear deliberate and sufficient support to show that Applicant had possession for 	yet another plurality of users as covered by the broad expression “at least one user” “included in both the first and the second groups”. Claims 2-14 are rejected based on rejected parent Claim 1. Similarly,
        Claim 15 recites “at least one user included in” “second group correspond[ing] to subsequent second messaging action” “initiat[ed]” “subsequent to receiving” “first request and based on” “comparison of first and second metric” and “correlation data indicated that” “first attribute is correlated with” “second attribute”  when said claim also requires said “at least one user included in the second group”  to be “associated with the second attribute but not the first attribute”.
       Original Spec. does not provide clear deliberate and sufficient support to show that Applicant had possession for a “subsequent” “second messaging action instead of first messaging action”, [based on “metric” “comparison” and “attribute” “correlation”], directed to a “second group of users” “wherein at least one user included in the second group is associated with the second attribute but not the first attribute” when the claim also requires at the first limitation the “first attribute” “correlated with” the “second attribute”, and the claim also requires at the last limitation “each user included in a first group of users is associated with the first attribute” and “at least one user is included in both the first and the second groups”.
      In addition, Original Spec. also does not provide clear deliberate and sufficient support to show that Applicant had possession for a plurality of users as covered by the broad expression “at least one user” to be “associated with the second attribute but not the first attribute” when the claim also requires “initiat[ion]” of “second messaging action” based on” “correlation” “that” “first attribute is correlated with” “second attribute”. Similarly, Original Spec. does not provide clear deliberate and sufficient support to show that Applicant had possession for 	yet another plurality of users as covered by the broad expression “at least one user” “included in both the first and the second groups”. Claims 16-17 are rejected based on rejected parent Claim 15. Further, 
	Claim 7 recites “subsequent to transmitting the second request to the server, transmitting a third request to the server to initiate a third messaging action, the third messaging action corresponding to a third group of users associated with the server, wherein at least one user included in the third group has the third attribute but neither the first nor the second attributes”.
	Original Spec at most recites at its ¶ [0040] last two sentences: “The reach extension module 124 may continue expanding and refining the advertising strategy in this fashion (e.g., by determining third-degree attributes, fourth- degree attributes, etc.) to extend reach for the coffee drinkers target segment. Thus, the described techniques may be used to find people with non-obvious characteristics while maintaining quality (e.g., a user acquisition cost)”. Also ¶ [0060] last sentence: “Each message group of the message groups 528 may include one or more third attributes for which targeted messaging actions are available”. 
	Original Spec. does not provide clear deliberate and sufficient support to show that Applicant had possession for subsequent to transmitting the second request to the server, transmitting a third request to the server to initiate a third messaging action, the third messaging action corresponding to a third group of users associated with the server, wherein at least one user included in the third group has the third attribute but neither the first nor the second attributes”. Claim 8 is rejected as dependent upon parent claim 7. Similarly, 
	Claim 8 recites “subsequent to transmitting the third request to the server, transmitting a fourth request to the server to initiate a fourth messaging action, the fourth messaging action corresponding to a fourth group of users associated with the server, wherein at least one user included in the fourth group has the fourth attribute but not the first, second, or third attributes”.
	Original Spec at most recites at its ¶ [0040] last two sentences: “The reach extension module 124 may continue expanding and refining the advertising strategy in this fashion (e.g., by determining third-degree attributes, fourth- degree attributes, etc.) to extend reach for the coffee drinkers target segment. Thus, the described techniques may be used to find people with non-obvious characteristics while maintaining quality (e.g., a user acquisition cost)”.
	Original Spec. does not provide clear deliberate and sufficient support to show that Applicant had possession for “subsequent to transmitting the third request to the server, transmitting a fourth request to the server to initiate a fourth messaging action, the fourth messaging action corresponding to a fourth group of users associated with the server, wherein at least one user included in the fourth group has the fourth attribute but not the first, second, or third attributes”. Examiner points to Slide 17 of Examining Claims for Compliance with 35 U.S.C. 112(a): Overview & Part I Written Description of July 2015 available at http://www.uspto.gov/ patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials to remind that “written description applies to all claims, including original claims”. Also “One shows possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc, 41 USPQ2d 1961, No 96-1168, 107 F3d 1565. 
Clarification and/or correction is required.
Invitation to Participate in DSMER Pilot Program
   The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions.  Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), set forth or describe the abstract idea as follows except where strikethrough: 
	- “
(independent Claims 1, 15)
	- “”; (independent Claims 1, 15, 18)
	- “detecting, ”                                       
                                                         (independent Claim 18);
	- “subsequent to receiving 1st request, transmitting 2nd request nd request to initiate a 2nd messaging action instead of 1st messaging action, the retargeting content associated with the 2nd messaging action” (independent Claim 18).
          - “subsequent to receiving 1st request (independent Claims 1,15) and based/on  comparison of 1st metric associated with 1st messaging action and 2nd metric associated with a 2nd messaging action and based on 1st attribute (independent Claim 15) / and based on correlation data indicating that 1st attribute is correlated to 2nd attribute, transmitting, a 2nd request nd  messaging action instead / without identifying of 1st messaging action, / wherein 1st messaging action corresponds to a 1st group of users  (independent Claim 15) / “the 2nd messaging action corresponding to a 2nd group of users st group of users is associated with 1st attribute, / wherein at least one user included in 1st group is associated with 1st attribute” (independent Claim 15) / “wherein at least one user included in 2nd group is associated with 2nd attribute but not 1st attribute, and wherein at least one user is included in both 1st and 2nd groups” 
(independent Claims 1, 15)
	- “wherein 1st attribute corresponds to an indication that a user likes a particular beverage, and wherein the 2nd attribute corresponds to an age range” (dependent Claim 2)
	- “wherein 1st attribute corresponds to an indication that a user likes a particular beverage, and wherein the 2nd attribute corresponds to an occupation” (dependent Claim 3)
	- “1st messaging action corresponds to sending electronic mail (e-mail) message, sending a text message, sending a push notification, or any combination thereof, to 1st group of users” 
(dependent Claim 4)
	- “2nd messaging action corresponds to sending an electronic mail (e-mail) message, sending a text message, sending a push notification, sending a social networking message, or any combination thereof, to the 2nd group of users” (dependent Claim 5)
	- “st attribute includes a brand affinity, behavior, opinion of a member of the target audience segment, a perspective of the member of target audience segment, or any combination thereof” (dependent Claim 6)
	- “correlation data further comprises data indicating that a 3rd attribute is correlated to the 1st,2nd attribute, or both”, “subsequent to transmitting the 2nd request rd request rd messaging action”, “corresponding to a 3rd group of users rd group has the 3rd attribute but neither the 1st nor 2nd attributes”                     (dependent Claim 7)
	- “correlation data further comprises data indicating that a 4th attribute is correlated to 1st , 2nd, 3rd  attribute, or combination thereof”, “subsequent to transmitting 3rd request th request th messaging action”, “corresponding to 4th group of users th group has 4th attribute but not 1st, 2nd, or 3rd  attributes”          (dependent Claim 8)
	- “rd messaging action, wherein the 3rd messaging action corresponds to a 3rd group of users associated with a plurality of attributes”                                                            (dependent Claim 9) 
	- “wherein a message associated with the 1st or 2nd messaging action is configured to influence one or more individuals to perform an action, adopt a particular opinion, join a cause, enroll in a program, watch a video, read text, or a combination thereof (dependent Claim 10)
	- “ (dependent Claim 11)
	- “indicating that the 1st attribute is correlated to the 2nd attribute”; “and”
          - “calculating, nd messaging action instead of the 1st messaging action”
(dependent Claim 12)
	- “detecting, nd group of users, ; 
	- “in response to conversion event, sending retargeting ”                                                  (dependent Claim 13) 
	- “wherein the conversion event corresponds to the particular user buying a particular product from a particular location 
(dependent Claim 14)
	- “wherein the 1st metric comprises a 1st estimated number of actions, a 1st estimated number of unique views, or a combination thereof, and wherein the 2nd metric comprises a 2nd estimated number of actions, a 2nd estimated number of unique views, or a combination thereof”
(dependent Claim 16)
     - “after transmitting the 2nd request, receiving result data associated with 2nd messaging action”; 
     - “based on result data, adjusting a purchasing rate associated with 2nd messaging action”                                                
(dependent Claim 17)
      - “
(dependent Claim 19)
     - “, “and” 
     - “wherein the 1st messaging action corresponds to sending electronic mail message, sending a text message, displaying an advertisement on a web page, sending a push notification, sending a social networking message, or any combination thereof, that is targeted to a first group of users”
(dependent Claim 20)
-------------------------------------------------------------------------------------------------------------------------------
Here the claims recite, set forth or describe fundamental economic practices or principles [MPEP 2106.04(a)(2) II A] and/or commercial interactions including advertising, marketing or sales activities or behaviors, business relations  [MPEP 2106.04(a)(2) II B] of abstract “Certain Methods of Organizing Human Activities” grouping with Examiner pointing to MPEP 2106.04(a)(2) II A to submit that the term fundamental is not used in the sense of necessarily being old or well-known because, for example, a new method of price optimization [akin here to “correlated” or optimized “2nd messaging action” or “retargeting”] was found to be a fundamental economic concept1. Evidence for such fundamental economic practices and/or commercial interactions i.e. advertising, marketing or sales activities or behaviors, and business relations  is recited here as “detecting conversion event associated with a user of group of users” at independent Claim 18; “subsequent to receiving 1st request, transmitting 2nd request” “to initiate 2nd messaging action instead of 1st messaging action, the retargeting content associated with 2nd messaging action” at independent Claim 18, and further narrowed above at sister independent Claims 1,15, also “1st attribute corresponds to indication that user likes particular beverage, and 2nd attribute corresponds to age range” at dependent Claim 2 and similar “wherein 2nd attribute corresponds to occupation” at dependent Claim 3; respective “1st / 2nd messaging action corresponds to send e-mail message, send text message, send push notification, or any combination thereof, to” respective “1st/ 2nd group of users” at respective dependent Claims 4,5,20, “1st attribute includes brand affinity, behavior, opinion of member of target audience segment, perspective of member of target audience segment, or any combination thereof” at dependent Claim 6;  “correlation data comprises data indicating that a 3rd attribute is correlated to 1st,2nd attribute, or both”, “subsequent to transmitting 2nd request”, “transmitting a 3rd request” “to initiate a 3rd messaging action”, “corresponding to a 3rd group of users, wherein at least one user included in 3rd group has 3rd attribute but neither 1st nor 2nd attributes” at dependent Claim 7; “correlation data” “comprises data indicating that 4th attribute is correlated to 1st, 2nd, 3rd  attribute, or combination thereof”, “subsequent to transmitting 3rd request”, “transmit 4th request” “to initiate a 4th messaging action”, “corresponding to a 4th group of users”, “wherein at least one user included in 4th group has 4th attribute but not 1st, 2nd, or 3rd  attributes” at dependent Claim 8; “transmit” “3rd requestrd messaging action” that “corresponds to 3rd group of users associated with a plurality of attributes” at dependent Claim 9; “a message associated with 1st or 2nd messaging action is configured to influence individual(s) to perform action, adopt particular opinion, join a cause, enroll in a program, watch video, read text, or a combination thereof at dependent Claim 10; “extension data indicating an approximate number of additional users” “reachable by utilizing correlation data indicating that 1st attribute is correlated to 2nd attribute”; “calculate using extension data number of additional users reachable by initiating 2nd messaging action instead of 1st messaging action” at dependent Claim 12; “detect conversion event associated with particular user of 2nd group of users”, “in response to conversion event, send retargeting to identify the particular user and to send retargeting content to” “particular user” at dependent Claim 13; “conversion event corresponds to particular user buying particular product from particular location” at dependent Claim 14; “1st metric comprises 1st estimated number of actions, 1st estimated number of unique views, or combination thereof, and wherein 2nd metric comprises a 2nd estimated number of actions, a 2nd estimated number of unique views, or a combination thereof” at dependent Claim 16; “after transmitting the 2nd request, receiving result data associated with 2nd messaging action”; “based on result data, adjust purchasing rate associated with 2nd messaging action” at dependent Claim 17; 
Examiners also points to MPEP 2106.04(a) II mid-¶6 to submit that certain activity between a person and a computer [here “send e-mail message, send text message, send push notification”] may still fall within the certain methods of organizing human activity grouping.
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. Indeed, applying a business method on general-purpose computer which does not integrate the abstract idea into a practical application. This is reflected here by language such as “via network interface” “transmit to server” ”2nd request to initiate 2nd messaging action” at independent Claims 1, 15, 18 and similarly recited as “via network interface” “transmit to server” ”3rd request to initiate 3rd messaging action” at dependent Claim 9 and similarly phrased at dependent Claim 8. 
	Another example of applying abstract idea, is use of a computer to store, transmit, receive data2 and performing economic tasks which also do not integrate the abstract idea into a practical application. This is reflected here by recitation of “storing, in memory device of measurement system comprising at least a processor, correlation data indicating that 1st attribute is correlated with 2nd attribute” at independent Claims 1, 15; and “storing, in memory device, extension data indicating approximate number of additional users associated with the server” at dependent Claim 12, “at network interface” “receiving” “1st request to initiate 1st messaging action” at independent Claims 1,15,18; “via network interface” transmit 2nd request to server” “to initiate / identify  2nd  messaging” at independent Claims 1,15, “transmit 3rd request to server to initiate 3rd messaging action” at dependent Claim 7, “transmit 4th request to server to initiate 4th messaging action” at dependent Claim 8, “transmit via network interface, 3rd request to server” at dependent Claim 9) 
	Another example of applying abstract idea, is monitoring audit log data that is executed on a general-purpose computer3 . This is reflected here by language such as “conversion event initiated at conversion web page” at independent Claim 18; “by measurement system” “detecting” “conversion event associated with a” “user”, “the conversion event corresponding to a conversion web page” at dependent Claim 13; “conversion event corresponds to the particular user buying a particular product from a particular location associated with conversion page” at dependent Claim 14; “receiving presence data from a radio-frequency identification (RFID) device”, “indicating that an individual has visited a location associated with RFID device; and in response to the presence data, updating profile data associated with the individual to indicate that the individual is a member of the target audience segment” at dependent Claim 11.
	The same apply it rationale pertains to requiring use of software to tailor information and provide it to user on a generic computer4. This is reflected here by language such as “in response to conversion event, sending a retargeting pixel to a web browser associated with the particular user, wherein retargeting pixel enables at least one digital network to identify the particular user and to send retargeting content to a web browser associated with the user” at dependent Claim 13; “wherein the retargeting data comprises a retargeting pixel” at dependent Claim 19.
	Additionally or alternatively, per MPEP 2106.05(h), the narrowing of the abstract idea [above] to a technological environment or field of use, does not integrate the abstract idea into a practical application. One example is specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment. This is reflected here by recitation of “conversion event initiated at conversion web page” - independent Claim 18; “by measurement system” “detecting” “conversion event associated with “user”, “conversion event corresponding to conversion web page”-dependent Claim 13; “conversion event corresponds to particular user buying a particular product from a particular location associated with conversion page” at dependent Claim 14; “receiving presence data from a radio-frequency identification (RFID) device”, “indicating that an individual has visited a location associated with RFID device; and in response to the presence data, updating profile data associated with the individual to indicate that the individual is a member of the target audience segment” at dependent Claim 11.
	 Another example is presented by MPEP 2106.05(h)5 as limiting to particular technological environment6 [here “network interface” at Claims 1,15,9,18, “digital network” at Claim 13, “server is associated with social network, advertising network, Internet-based network, search engine, or any combination thereof, at dependent Claim 6] the combination of collecting information [here “at network interface” “receiving” “1st request to initiate 1st messaging action” at independent Claims 1,15,18; “via network interface” “transmit 2nd request to server” “to initiate / identify  2nd  messaging” at independent Claims 1,15, “transmit 3rd request to server to initiate 3rd messaging action” at dependent Claim 7, “transmit 4th request to server to initiate 4th messaging action” at dependent Claim 8, “transmit via network interface, 3rd request to server” at dependent Claim 9], analyzing it [preponderantly here as “compar[ed]” and “correlated” “data”], and displaying certain results of collection and  analysis [here “in response to conversion event, sending a retargeting pixel to a web browser associated with user, wherein retargeting pixel enables at least one digital network to identify the particular user and to send retargeting content to a web browser associated with the particular user” at dependent Claim 13; “retargeting data comprises a retargeting pixel” at dependent Claim 19, read in light of Spec. ¶ [0063] to broadly exemplify message or data]. 
	When tested per MPEP 2106.05(h) such claimed language is analogues to requesting and receiving network-based content from broadcaster via a streaming signal, further configured to wirelessly download an application for performing those functions, and contains a display that allows the user to select particular content, as was the case in Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). Similar cases underlining the narrowing of abstract idea to network implementation is cited by MPEP 2106.05(h) at “Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015)” and “buySAFE Inc v Google, Inc, 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)”.
	Alternatively, when tested per MPEP 2106.05(g) the capabilities of the additional elements such as “server” and “network interface” to gather and use “comparison of metrics”, “correlation” to “target” then “retarget” various “group[s] of users / audience members” with various “messaging action[s]”, are analogous to capabilities of additional elements to perform extra solution activities of presenting offers to potential customers and gathering statistics generated based on testing about how potential customers responded to the offers; the statistics are then used to perform an optimization [akin here to “subsequent” 2nd to 4th “messaging action[s]” / “retargeting”], in light of “OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93”;
	Accordingly, there is a preponderance of evidence that the additional, computer-based elements do not integrate the abstract idea into a practical application. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h),(g) as options for evidence. Also, assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would further point to MPEP 2106.05(d). Here Examiner follows
MPEP 2106.05(d) I.2-a guidance and points to Applicant’s own Original Specification mid-¶ [00079], ¶ [00113] reciting at high level of generality web servers. ¶ [00114] disclosing at high level of generality memory and processor ¶ [00118] reciting at a high level of generality “The illustrations of the embodiments described herein are intended to provide a general understanding of the structure of the various embodiments. The illustrations are not intended to serve as a complete description of all of the elements and features of apparatus and systems that utilize the structures or methods described herein. Many other embodiments may be apparent to those of skill in the art upon reviewing the disclosure. Other embodiments may be utilized and derived from the disclosure, such that structural and logical substitutions and changes may be made without departing from the scope of thePage 40 of 47 1443-0004CON disclosure. Accordingly, the disclosure and the figures are to be regarded as illustrative rather than restrictive”. ¶ [00119] “Although specific embodiments have been illustrated and described herein, it should be appreciated that any subsequent arrangement designed to achieve the same or similar purpose may be substituted for the specific embodiments shown. This disclosure is intended to cover any and all subsequent adaptations or variations of various embodiments. Combinations of the above embodiments, and other embodiments not specifically described herein, will be apparent to those of skill in the art upon reviewing the description”. If necessary Examiner would point to publications per 
MPEP 2106.05(d) I.2-c to show evidence for conventionality of RFID as follows:
* US 20080262928 A1 ¶ [0076] 1st sentence: “Generic E-Coupons may also be delivered to mobile devices by near field communication and RFID communication links which enable the creation of Smart Ads. ¶ [0102] The various embodiments enable the creation and use of Smart Ads based upon RFID and other smart tags used to deliver generic E-Coupons. Smart Ads 722 may use radio-frequency identification (RFID) technology to deliver the generic E-Coupon as the data stored in an RFID tag that is automatically transmitted to an RFID interrogating transceiver. An RFID tag containing a generic E-Coupon can be applied to or incorporated into a product, product display, or fixed advertisement (e.g., a poster). When an RFID tag is placed on an advertisement, from the information transmitted by the RFID tag to a mobile device 210 to enable delivery of personalized E-Coupons can transform a simple poster into a Smart Ad 722. Similarly, RFID tags included within products and product packaging can transform the merchandise itself into a Smart Ad 722. Smart ads 722 may also be made using other wireless transmitters, such as WiFi and NFC transceivers”.
* US 20190354634 A9 ¶ [0280] “RFID can take the form of a generic credit card (e.g. a MasterCard), vender credit card (e.g., Sears credit card), or discount card, which thereby provides an incentive for user to carry the card when visiting the vender. Alternately, user may have an RFID in the form of an integrated circuit implanted under the skin, which contains user identifying information, such as, or similar to, the Verichip manufactured by Applied Digital Solutions of Palm Beach, Fla.”
* US 20070022214 A1 1¶ [0145] 5th sentence: “The identification code could also be written in a magnetic strip or an RFID tag associated with the advertisement, which may respectively be read by a conventional magnetic strip reader or a conventional RFID tag reader which preferably form part of a device which is operable to access the mobile internet”. 
* US 20140231499 A1 ¶ 0051] 1st-2nd sentences: “Basic data about RFID and diverse data are stored in the memory of the hand-held device (temporarily) or in the distal server. For instance, when the RFID hand-held device is used as a transportable consumer guide information source, detailed data about the generic class of goods, the goods alternatives at that determined location, specific data about individual alternatives, advertisements, warnings, and other information provided about the product by the manufacturer can be sourced from the distal server, and may be stored in the memory of the distal server and displayed transiently on the hand-held device”.
* US 20140143029 A1 ¶ [0028] 3rd sentence: “Thereafter, in step S2, the consumer simply scans the barcode, RFID tag, or the like affixed to a food item, and in step S3 the systems and methods of the present invention communicate in a conventional manner as known to those skilled in the art with the GS1 system of standards to thereby fetch the previously input nutritional information and incentives, for example, coupons, discount codes, and the like (see Figs. 1-7)”.
* US 20090161872 A1 ¶ [0003] “Contact-less tags, such as radio frequency identification (RFID) tags, are becoming increasingly commonplace in various commercial applications, two non-limiting examples of which include access control and inventory management”.
* US 20090058609 A1 ¶ [0013] “the present invention provides a novel coupon with a RFID tag and a method of using the same for marketing, promoting and merchandising retail products, as well as for the conventional use of the RFID tag, such as tracking, inventory control and check-out”.
- Additionally or alternatively -
MPEP 2106.05(d)(II) would be relied by Examiner, if necessary, would further point to the following computer functions are listed as well‐understood, routine, and conventional functions:
	* storing and retrieving information in memory7 and electronic recordkeeping8 [here “storing, in memory device of measurement system comprising at least a processor, correlation data indicating that 1st attribute is correlated with 2nd attribute” at independent Claims 1, 15; and “storing, in memory device, extension data indicating approximate number of additional users associated with the server” at dependent Claim 12] 
           * electronically extracting data9 [here “in response to conversion event, sending retargeting pixel to web browser associated with the particular user, wherein retargeting pixel enables at least one digital network to identify the particular user and send retargeting content to a web browser associated with particular user” at dependent Claim 13, “retargeting data comprises a retargeting pixel” at dependent Claim 19 read in light of Spec. ¶ [0063] to broadly exemplify message or data];
* recording a customer’s order10 and arranging a hierarchy of groups followed by sorting information11 [here “subsequent to receiving 1st request, transmit 2nd request to server via network interface, 2nd request to initiate 2nd messaging action instead of 1st messaging action, the retargeting content associated with 2nd messaging action” (independent Claim 18),  “subsequent to receiving 1st request (independent Claims 1,15) and based/on  comparison of 1st metric associated with 1st messaging action and 2nd metric associated with a 2nd messaging action and based on 1st attribute (independent Claim 15) / and based on correlation data indicating that 1st attribute is correlated to 2nd attribute, transmit, 2nd request to a server via network interface” “to initiate / identify  2nd messaging action instead / without identifying of 1st messaging action, / wherein 1st messaging action corresponds to a 1st group of users associated with the server and” (independent Claim 15) / “2nd messaging action corresponding to a 2nd group of users associated with the server, wherein each user included in 1st group of users is associated with 1st attribute, / wherein at least one user included in 1st group is associated with 1st attribute” (independent Claim 15) / “at least one user included in 2nd group is associated with 2nd attribute but not 1st attribute, and wherein at least one user is included in both 1st and 2nd groups” (independent Claims 1, 15)].
- In conclusion -
	Claims 1-20 although directed to statutory categories (“methods” or processes,) they still recite, or at least set forth abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Claims 1-20 are in eligible. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 4-6, 9, 10, 15 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by:
	* Sato et al, US 20020128907 A1 hereinafter Sato. As per, 
	Claim 1 Sato teaches “A method comprising”: 
	- “storing, in a memory device of a measurement system comprising at least a processor, correlation data indicating that a first attribute is correlated with a second attribute” 
	(Sato ¶ [0100] correlated item storage unit maintains latest correlated item list obtained by detection processing by item-to-item correlation detection unit, along with client identifier. ¶ [0117] a pair of the client identifier and reference point item list stored in reference point item storage unit is extracted, and the client identifier and reference point item list are given to item-to-item correlation detection unit along with correlation detection request (502). item-to-item correlation detection unit extracts list of correlated items according to reference point item list from viewing / purchasing log database, and stores client identifier &correlated item list in correlated item storage unit. Thereafter, steps 501 to 503 are repeated until all data stored in reference point item storage unit are read out (504). ¶ [0121] This correlated item list is stored in correlated item storage unit along with client identifier corresponding to reference point item list (503). This way, correlated item storage unit maintains latest correlated item list corresponding to reference point item list for each client. When the client changes reference point item list, the correlated item list in correlated item storage unit is also changed in accordance with the changed reference point item list);
	
	- “receiving, at a network interface of the measurement system, a first request to initiate a first messaging action directed to a target audience segment, the target audience segment associated with the first attribute” (Sato ¶ [0170] 1st sentence Fig.11 shows advertisement sponsor terminal 1100, advertisement providing server 1120, and network 1150 interconnecting them. Fig.12 & ¶ [0186] 1st sentence: the advertisement sponsor terminal receives the advertisement posting request from server. Specifically, ¶ [0271] upon receiving potential customer extraction request, input unit 25 transmits it to control unit 21 and potential customer extraction operation is started. ¶ [0272] upon receiving potential customer extraction request, control unit transmits a potential customer extraction start request to potential customer extraction processing unit. 
¶ [0274] at potential customer extraction processing unit, the access logs for viewing/purchasing of items with item IDs in G1 made by customers in past are acquired from access log list storage unit 23 by using item IDs in G1 as keys, and set all customer IDs in acquired access logs as G2: group 72 of customers who accessed items of G1 (primary customers) in Fig.40 step 2440. 
¶ [0283] At advertisement transmission server 30, input unit 33 receives input of one or plurality of advertisement target item IDs along with an advertisement delivery request step 2500. 
¶ [0284] At advertisement transmission server 30, advertisement delivery request is transmitted from input unit 33 to control unit 31, and advertisement delivery operation is started step 2510); 
	
	- “and subsequent to receiving the first request and based on the correlation data indicating that the first attribute is correlated to the second attribute, transmitting a second request to a server via the network interface, the second request to initiate a second messaging action instead of the first messaging action” (Sato Fig.40, ¶ [0184] 2nd sentence: in response to advertisement posting request made by advertisement sponsor, the generation of potential target info list and the setting of advertisement agents are carried out, and advertisement and additional info are provided to user. For example, ¶ [0116] information delivery server 110 carries out correlated item detection processing periodically. Fig.5 shows an overall processing flow for correlated item detection. ¶ [0117] First a pair of client identifier and reference point item list stored in reference point item storage unit is extracted (501), and client identifier and the reference point item list are given to item-to-item correlation detection unit along with correlation detection request (502). The item-to-item correlation detection unit extracts a list of correlated items according to reference point item list from viewing/purchasing log database 114, and stores the client identifier and correlated item list in correlated item storage unit 117 (503). Thereafter, steps 501 to 503 are repeated until all data stored in the reference point item storage unit 116 are read out (504). ¶ [0118] 3rd sentence: then a list of items viewed by this viewing user list G2 excluding those items contained in G1 is defined as correlated item list G3. ¶ [0119] Fig.7 shows processing flow for item-to-item correlation detection unit. In the item-to-item correlation detection unit, first, viewers (users) who are viewing each item of reference point item list (G1) are extracted from the viewing/purchasing log database 114, and stored as viewing user list (G2) (701). This operation is repeated for all the items in the reference point item list (702). Then, the number of times for which items in the reference point item list are viewed by each user in the viewing user list is counted, the viewing users in the viewing user list are rearranged into the descending order of the counts, and only a prescribed number of viewing users with the higher counts are selected and stored as the new viewing user list (step 703). ¶ [0120] 3rd sentence: those items contained in G1 are excluded, the number of times for which each item in correlated item list is viewed by viewing users in the viewing user list is counted, the items in correlated item list are rearranged into descending order of their counts, and only a prescribed number of correlated items with higher counts are selected and stored as the new correlated item list. ¶ [0152] The second modification is directed to the case of realizing a method for extracting popular items from items having a specific attribute using users having a particular attribute. ¶ [0153] First, items in the reference point item list (G1) for which the total number of accesses is greater than or equal to a prescribed threshold and which have a specific attribute are extracted, and the extracted reference point items are stored as a popular reference point item list (G1'). Here, the specific attribute can be a prescribed genre (cosmetics, dresses, etc., for example). ¶ [0154] Then, viewers (users) who are viewing each item of the popular reference point item list (G1') and who have a particular attribute are extracted from the viewing/purchasing log database 114. Here, the particular attribute can be a user type (women in their teens, twenties or thirties, for example) according to information obtained from the user profiles. ¶ [0184] Fig.12 shows overall flow of the advertisement providing processing. In response to advertisement posting request made by the advertisement sponsor, the generation of the potential target information list and the setting of the advertisement agents are carried out, and the advertisement and the additional information are provided to the user. Also, the advertisement viewing count and the additional information acquisition count are counted and reported to the advertisement sponsor, and the payment of the fee is received from the advertisement sponsor. ¶ 0241] FIG. 41 shows the advertisement target item list 80 to be entered into the potential customer extraction server 20 of the advertisement delivery system according to this embodiment. ¶ [0242] The advertisement target item list 80 describes data in a format containing at least advertisement target item ID 81, priority level 82, and can be described in the CSV file format using a comma as a delimitor or in an independent description style. ¶ [0243] The advertisement target item list 80 may also describe the item IDs of the items related to each advertisement target item, besides the item ID 81 of the advertisement target item. ¶ [0270] The information contained in the advertisement target item list is not necessarily limited to the item IDs of the actual advertisement target items alone, and may include item IDs of items related to the advertisement target items specified by the advertisement sponsor) “the second messaging action corresponding to a second group of users associated with the server” (Sato ¶ [0241] Fig.41 shows advertisement target item list 80 to be entered into potential customer extraction server 20 of advertisement delivery system. ¶ [0244] Fig.42 shows potential customer list 90 outputted from potential customer extraction server 20 of advertisement delivery system. ¶ [0245] potential customer list 90 describes data in format containing at least priority order 91, customer ID 92, described in CSV file format. ¶ [0246] the detailed operations of the various units described above will be described with references to Fig. 40,43, 47)
    - “wherein each user included in a first group of users is associated with the first attribute”
              (Sato ¶ [0118] 2nd sentence: a list of users who have viewed G1 will be denoted as G2),
    - “wherein at least one user included in the second group is associated with the second attribute but not the first attribute” (Sato Fig.40, ¶ [0209] 2nd sentence: in case where potential target info is recorded in access log it is possible to transmit advertisement to other clients who accessed that potential target info related to target info but who have not accessed target G1 info itself) 
         - “and wherein at least one user is included in both the first and the second groups”
          (Sato ¶ [0194] 3rd sentence: the group of users (related users) who viewed the viewing info are extracted from all access logs, and then a group of users who have the advertisement attributes (advertisement agents) are extracted from these extracted users).

    PNG
    media_image1.png
    565
    839
    media_image1.png
    Greyscale

Sato Fig.40 in support of rejection arguments

	Claim 15 Sato similarly teaches “A method comprising”: 
	- “storing, in a memory device of a measurement system comprising at least a processor, correlation data indicating that a first attribute is correlated with a second attribute” (Sato ¶ [0100] correlated item storage unit maintains latest correlated item list obtained by detection processing by item-to-item correlation detection unit, along with client identifier. ¶ [0117] a pair of the client identifier and reference point item list stored in reference point item storage unit is extracted, and the client identifier and reference point item list are given to item-to-item correlation detection unit along with correlation detection request (502). The item-to-item correlation detection unit extracts list of correlated items according to reference point item list from viewing/purchasing log database, and stores the client identifier and correlated item list in correlated item storage unit. Thereafter, steps 501 to 503 are repeated until all data stored in reference point item storage unit are read out (504). ¶ [0121] This correlated item list is stored in the correlated item storage unit along with client identifier corresponding to reference point item list (503). This way, correlated item storage unit maintains latest correlated item list corresponding to the reference point item list for each client. When the client changes the reference point item list, the correlated item list in correlated item storage unit is also changed in accordance with the changed reference point item list); 
	
	- “receiving, at a network interface of the measurement system, a first request to initiate a first messaging action directed to a target audience segment, the target audience segment associated with the first attribute” (Sato ¶ [0170] 1st sentence Fig.11 shows advertisement sponsor terminal 1100, advertisement providing server 1120, and network 1150 interconnecting them. Fig.12 & ¶ [0186] 1st sentence: the advertisement sponsor terminal receives the advertisement posting request from server. Specifically, ¶ [0271] upon receiving potential customer extraction request, input unit 25 transmits it to control unit 21 and potential customer extraction operation is started. ¶ [0272] upon receiving potential customer extraction request, control unit transmits a potential customer extraction start request to potential customer extraction processing unit. ¶ [0274] at potential customer extraction processing unit, the access logs for viewing/purchasing of items with item IDs in G1 made by customers in past are acquired from access log list storage unit 23 by using item IDs in G1 as keys, and set all customer IDs in acquired access logs as G2: group 72 of customers who accessed items of G1 (primary customers) in Fig.40 step 2440. ¶ [0283] (1) At advertisement transmission server 30, input unit 33 receives input of one or plurality of advertisement target item IDs along with an advertisement delivery request step 2500. ¶ [0284] (2) At advertisement transmission server 30, advertisement delivery request is transmitted from input unit 33 to control unit 31, and advertisement delivery operation is started step 2510); “and”
	- “subsequent to receiving the first request and based on a comparison of a first metric associated with a first messaging action and a second metric associated with a second messaging action, based on the first attribute, and based on the correlation data indicating that the first attribute is correlated to the second attribute, transmitting, via the network interface, a second request to a server, the second request identifying the second messaging action without identifying the first messaging action” (Sato ¶ [0184] 2nd sentence: in response to advertisement posting request made by advertisement sponsor, the generation of potential target info list and the setting of advertisement agents are carried out, and advertisement and additional info are provided to user. For example, ¶ [0116] information delivery server 110 carries out correlated item detection processing periodically. Fig.5 shows an overall processing flow for correlated item detection. ¶ [0117] First a pair of client identifier and reference point item list stored in reference point item storage unit is extracted (501), and client identifier and the reference point item list are given to item-to-item correlation detection unit along with correlation detection request (502). The item-to-item correlation detection unit extracts a list of correlated items according to reference point item list from viewing/purchasing log database 114, and stores the client identifier and correlated item list in correlated item storage unit 117 (503). Thereafter, steps 501 to 503 are repeated until all data stored in the reference point item storage unit 116 are read out (504). ¶ [0118] 3rd sentence: then a list of items viewed by this viewing user list G2 excluding those items contained in G1 is defined as correlated item list G3. ¶ [0119] Fig.7 shows processing flow for item-to-item correlation detection unit. In the item-to-item correlation detection unit, first, viewers (users) who are viewing each item of reference point item list (G1) are extracted from the viewing/purchasing log database 114, and stored as viewing user list (G2) (701). This operation is repeated for all the items in the reference point item list (702). Then, the number of times for which items in the reference point item list are viewed by each user in the viewing user list is counted, the viewing users in the viewing user list are rearranged into the descending order of the counts, and only a prescribed number of viewing users with the higher counts are selected and stored as the new viewing user list (step 703). ¶ [0120] 3rd sentence: those items contained in G1 are excluded, the number of times for which each item in correlated item list is viewed by viewing users in the viewing user list is counted, the items in correlated item list are rearranged into descending order of their counts, and only a prescribed number of correlated items with higher counts are selected and stored as the new correlated item list. ¶ [0152] The second modification is directed to the case of realizing a method for extracting popular items from items having a specific attribute using users having a particular attribute. ¶ [0153] First, items in the reference point item list (G1) for which the total number of accesses is greater than or equal to a prescribed threshold and which have a specific attribute are extracted, and the extracted reference point items are stored as a popular reference point item list (G1'). Here, the specific attribute can be a prescribed genre (cosmetics, dresses, etc., for example). ¶ [0154] Then, viewers (users) who are viewing each item of the popular reference point item list (G1') and who have a particular attribute are extracted from the viewing/purchasing log database 114. Here, the particular attribute can be a user type (women in their teens, twenties or thirties, for example) according to information obtained from the user profiles. ¶ [0184] Fig.12 shows overall flow of the advertisement providing processing. In response to advertisement posting request made by the advertisement sponsor, the generation of the potential target information list and the setting of the advertisement agents are carried out, and the advertisement and the additional information are provided to the user. Also, the advertisement viewing count and the additional information acquisition count are counted and reported to the advertisement sponsor, and the payment of the fee is received from the advertisement sponsor. ¶ [0241] Fig.41 shows the advertisement target item list 80 to be entered into the potential customer extraction server 20 of the advertisement delivery system according to this embodiment. ¶ [0242] The advertisement target item list 80 describes data in a format containing at least advertisement target item ID 81, priority level 82, and can be described in the CSV file format using a comma as a delimitor or in an independent description style. ¶ [0243] The advertisement target item list 80 may also describe the item IDs of the items related to each advertisement target item, besides the item ID 81 of the advertisement target item. ¶ [0270] The information contained in the advertisement target item list is not necessarily limited to the item IDs of the actual advertisement target items alone, and may include item IDs of items related to the advertisement target items specified by the advertisement sponsor)
	- “wherein the first messaging action corresponds to a first group of users associated with the server” (Sato ¶ [0210]: user IDs for advertisement agents are allocated, and access logs indicating that users with these user IDs have viewed the additional info URL, the target info URL, and potential target info URL are created. Here access log of advertisement agent appears as shown in Fig.29. At this point the advertisement attributes are set with respect the user IDs of the advertisement agents and the additional information URLs as shown in Fig.30. ¶ [0239] Fig.39 shows access log list 50 generated at on-line shopping server 10 of the advertisement delivery system. ¶ [0240] access log list 50 describes data in format containing at least accessing customer ID 51, accessed item ID 52, which contain supplementary info such as access date and time 53, and realized by utilizing the access log of the Web server) “and the second messaging action corresponds to a second group of users associated with the server” (Sato ¶ [0241] Fig.41 shows advertisement target item list 80 to be entered into potential customer extraction server 20 of advertisement delivery system. ¶ [0244] Fig.42 shows potential customer list 90 outputted from potential customer extraction server 20 of advertisement delivery system. ¶ [0245] potential customer list 90 describes data in format containing at least priority order 91, customer ID 92, described in CSV file format. ¶ [0246] the detailed operations of the various units described above will be described with references to Fig. 40,43, 47).
    - “wherein at least one user included in the first group is associated with the first attribute”   
       (Sato ¶ [0118] 2nd sentence: a list of users who have viewed G1 will be denoted as G2), “and” 
    - “wherein at least one user included in the second group is associated with the second attribute but not the first attribute” (Sato Fig.40, ¶ [0209] 2nd sentence: in case where potential target info is recorded in access log it is possible to transmit advertisement to other clients who accessed that potential target info related to target info but who have not accessed the target G1 info itself).
     - “wherein at least one user is included in both the first and the second groups”
          (Sato ¶ [0194] 3rd sentence: the group of users (related users) who viewed the viewing info G1 are extracted from all access logs, and then a group of users who have the advertisement attributes (advertisement agents) are extracted from these extracted users).
Claim 4 Sato teaches: “wherein the first messaging action corresponds to sending an electronic mail (e-mail) message, sending a text message, sending a push notification, or any combination thereof, to the first group of users” (Sato ¶ [0210] user IDs for advertisement agents are allocated, and access logs indicating that users with these user IDs have viewed the additional info URL, the target info URL & potential target info URL are created. access log of advertisement agent appears in Fig.29. At this point, advertisement attributes are set with respect user IDs of advertisement agents & additional info URLs in Fig.30. ¶ [0211] When a general user utilizes this Web service and attempts to view the advertisement, the advertisement providing server 1120 is activated to make advertisement presentation. ¶ [0140] info is not limited to Web. It is possible to utilize e-mail such that correlated item delivery request & client identifier are transmitted as e-mail document. It is also possible to utilize e-mail address instead of client identifier. It is also possible to transmit the correlated item list as e-mail document. ¶ [0291] Upon receiving potential customer list, advertisement delivery processing unit transmits advertisement to customer terminals 60 corresponding to customer IDs described in potential customer list, by using e-mails). 
Claim 5 Sato teaches: “wherein the second messaging action corresponds to sending an electronic mail (e-mail) message, sending a text message, sending a push notification, sending a social networking message, or any combination thereof, to the second group of users” (Sato ¶ [0189] last sentence, ¶ [0194] last sentence, ¶ [0290] last sentence narrowing down users culminating at ¶ [0293] 1st sentence: advertisement delivery target is narrowed down to potential customers according to past access logs ¶ [0196] the advertisement content of advertisement info that is managed in association with extracted additional info is obtained, the additional info is linked to advertisement content and advertisement content is sent to user terminal 1110 of advertisement providing target user (1706). ¶ [0291] (9) Upon receiving potential customer list, the advertisement delivery processing unit 32 transmits the advertisement to customer terminals 60 corresponding to customer IDs described in potential customer list, by using push-type delivery device (2580). ¶ [0292] The advertisement delivery method is not limited to that of direct transmission using e-mails or push-type delivery device, and can be method in which the banner advertisement is displayed when the customer terminal 60 accesses on-line shopping server 10).
Claim 6 Sato teaches: “wherein the server is associated with a social network, an advertising network, an Internet-based network, a search engine, or any combination thereof” (Sato ¶ [0017]-¶ [0019] known systems delivering advertisement through Internet or network include: a system in which advertisement for items in same or similar genre as the items purchased by a customer in past will be delivered to that customer. ¶ [0019] a system in which the advertisement is delivered to those customers who accessed info related to items in same genre as advertisement target item, the banner advertisement delivery technique of Double Click corporation. ¶ [0026] the present invention provide a scheme for information delivery through a network such as Internet or digital interactive TV network, in which info related to some info can be easily provided to a client without requiring information rating input or complicated condition setting for the purpose of the correlation detection. ¶ [0090] 1st sentence: information viewing server (item viewing server) 120 is an EC server or the like, from which products or information can be viewed and purchased through a search server or network, which maintains the item viewing/purchasing log regarding the item viewing or item purchasing made in the past. ¶ [0170] Fig.11 shows an exemplary system configuration which comprises an advertisement sponsor terminal 1100, a user terminal 1110, an advertisement providing server 1120, and a log management server 1130, an information service providing server 1140, and a network 1150 for interconnecting them such as the Internet. In general, there are many clients 1100 and information service providing servers 1140 on the network 1150. There can also be many advertisement sponsor terminals 1100 and log management servers 1130 on the network 1150. ¶ [0179]: many sites that are providing a large-scale service have a plurality of service providing servers. In such a case, the access log at each server is send through the network to log management server at a single location and managed there. The same also applies to the case where a network provider such as ISP (Internet Service Provider) has service log. ¶ [0226] 1st sentence: on-line shopping server 10 is an EC server or the like that can view the item info and actually purchase items through network sites such as Amazon.com, Outpost.com and Rakuten Mall http://www.rakuten.co.jp/), “and” 
	- “wherein the first attribute includes a brand affinity, a behavior, an opinion of a member of the target audience segment, a perspective of the member of the target audience segment, or any combination thereof” (Sato ¶ [0020] correlation analysis is applied to the past purchase logs to extract distributions of attributes such as interests of those customers who purchased the advertisement target item, and advertisement is delivered to those customers who have attribute values that are majority in the attribute distributions. ¶ [0148] last sentence: users who paid attention to popular items earlier, i.e. users who are forerunners of the popularity trend).  
Claim 9 Sato teaches “further comprising transmitting, via the network interface, a third request to the server, the third request identifying a third messaging action, wherein the third messaging action corresponds to a third group of users associated with a plurality of attributes” (Sato ¶ [0272] upon receiving potential customer extraction request, control unit transmits a potential customer extraction start request to potential customer extraction processing unit. ¶ [0189] 3rd sentence, ¶ [0194] last sentence: narrowing the related users by picking up users with higher counts up to the prescribed number ¶ [0149] extracted users are stored as viewing user list (G2), and this operation is repeated for all the items in the popular reference point item list. ¶ [0150] Next, the items viewed by each viewing user in the viewing user list are extracted from the viewing/purchasing log database 114. Here, the items that are accessed since prescribed date and time until the present or during a prescribed period are extracted. For example, the items accesses in the past n days from now are extracted. Extracted items are stored as correlated item list (G3), and this operation is repeated for all viewing users in viewing user list. Similarly ¶ [0156]-¶ [0159]. Also ¶ [0291] (9) upon receiving the potential customer list, the advertisement delivery processing unit 32 transmits the advertisement to customer terminals 60 corresponding to the customer IDs described in the potential customer list, by using e-mails, push-type delivery device, or the like step 2580).
Claim 10 Sato teaches “wherein a message associated with the first messaging action or the second messaging action is configured to influence one or more individuals to perform an action, adopt a particular opinion, join a cause, enroll in a program, watch a video, read text, or a combination thereof” (Sato ¶ [0206] 1st – 2nd sentences recites: The advertisement sponsor or its deputy prepares the banner advertisement for a new portable PC with a camera, and requests the posting of the advertisement. At this point, the advertisement content (advertisement image, catch phrase) and a URL of the additional information to be viewed by the user who is interested in the advertised product are set. Sato Fig.18 given web paged advertisement image catch phrase -> select (click) -> additional information web page).  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato as applied to claim 1 above, in view of 
	* Stoulil; Ryan US 20110184812 A1 hereinafter Stoulil. As per, 
Claim 2 Sato does not recite: “wherein the first attribute corresponds to an indication that a user likes a particular beverage, and wherein the second attribute corresponds to an age range”
             Stoulil however in analogous advertising based on customer attributes teaches/suggests:
	- “wherein the first attribute corresponds to an indication that a user likes a particular beverage, and wherein the second attribute corresponds to an age range” (Stoulil ¶ [0034] 1st-2nd sentences: user input is received 201 identifying user preference of food/beverage preparation. Such input include: name, indications of user likes or dislikes, advertising or media preferences, answers to questionnaire or survey, favorite food, music, movies, favorite celebrities, sports stars, artists, demographic information such as age, gender, marital status, occupation, income, place of birth, native language, food and beverage preferences, past food and beverage selections)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sato “method” to have included “wherein the first attribute corresponds to an indication that a user likes a particular beverage, and wherein the second attribute corresponds to an age range” in view of Stoulil to have provided enhanced targeting based on additional customer attribute for a more effective advertisement scheme. (Stoulil ¶ [0034], MPEP 2143 G). Also, Stoulil would have employed distributed computing takes advantage of network connectivity, allowing clients to leverage their collective power to benefit the entire enterprise for providing targeted advertising on food and beverage dispensing machines described herein (Stoulil ¶ [0066], [0073], MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Sato ¶ [0305], ¶ [0308] in view of Stoulil ¶ [0065] last 2 sentences, ¶ [0100]-¶ [0101], ¶ [0103]-¶ [0107].  
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with advertising based on customer attributes or behaviors. In such combination each element merely would have performed same customer segmentation, analytical and advertisement targeting function as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Sato in view of Stoulil, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
	Claim 3 Sato does not recite: “the first attribute corresponds to an indication that a user likes a particular beverage, and wherein the second attribute corresponds to an occupation”. 
	Stoulil however in analogous advertising based on customer attributes teaches/suggests
	- “wherein the first attribute corresponds to an indication that a user likes a particular beverage, and wherein the second attribute corresponds to an occupation”
	(Stoulil ¶ [0034] 1st-2nd sentences: user input is received 201 identifying a preference of a user of food/beverage preparation. Such user input may include: user name, indications of user likes or dislikes, advertising or media preferences, answers to questionnaire or survey, favorite food, music, movies, favorite celebrities, sports stars and/or artists, demographic information such as age, gender, marital status, occupation, income, place of birth, native language, food and beverage preferences, past food and beverage selections, etc.). Rationales to modify / combine Sato / Stoulil are above and reincorporated since claim 3 presents analogous attributes. 
-------------------------------------------------------------------------------------------------------------------------------
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato as applied to claim 1 above, in view of 
	* Aaltonen et al, US 20080288310 A1 hereinafter Aaltonen. As per, 
Claim 7 Sato does not explicitly recite: “wherein the correlation data further comprises data indicating that a third attribute is correlated to the first attribute, the second attribute, or both, the method further comprising subsequent to transmitting the second request to the server, transmitting a third request to the server to initiate a third messaging action, the third messaging action corresponding to a third group of users associated with the server, wherein at least one user included in the third group has the third attribute but neither the first nor the second attributes” 
          Aaltonen however in analogous advertising based on customer attributes teaches/suggests
	- “wherein the correlation data further comprises data indicating that a third attribute is correlated to the first attribute, the second attribute, or both, the method further comprising subsequent to transmitting the second request to the server, transmitting a third request to the server to initiate a third messaging action, the third messaging action corresponding to a third group of users associated with the server, wherein at least one user included in the third group has the third attribute but neither the first nor the second attributes” (Aaltonen Figs.4-9 and 
¶ [0044] To further illustrate the utility of the invention embodiments, presume another scenario wherein distribution of promotional material intended to be effective for a target profile [B [Symbol font/0xC8] C] actually resulted in responses to promotional material being concentrated in the attribute-specific subset C but not the attribute-specific subset B (see Fig.8). In accordance with at least one embodiment of the invention, feedback data may be generated that includes information indicating that the response rate for the attribute-specific subset C was 60%, but the response rate of the attribute-specific subset C not B [C [Symbol font/0xC7] NOT B] was even higher at 80%; accordingly, subsequent marketing or advertising activity may be revised to alter the target profile to be [C [Symbol font/0xC7] NOT B]).
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention, to have modified Sato’s “method” to have included the teachings of Aaltonen above in order to have utilized the discovered information of Aaltonen to have improved the response rate to promotional material (Aaltonen ¶ [0079] & MPEP 2143 F or G) and ultimately have improved the efficacy of marketing or advertising campaigns (Aaltonen ¶ [0080] & MPEP 2143 F or G). The predictability of such modification is corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Sato ¶ [0305], ¶ [0308] in view of Aaltonen at ¶ [0080], ¶ [0083], ¶ [0086] 2nd sentence, ¶ [0089]. Further, the claimed invention could have also been viewed as mere combination of old elements in a similar advertising based on customer attributes field of endevour. In such combination each element merely would have performed the same analytical, organizational and promotional targeting function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Sato in view of Aaltonen, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
	Claim 8 Sato does not explicitly recite as claimed: 
 -“wherein the correlation data further comprises data indicating that a fourth attribute is correlated to the first attribute, the second attribute, the third attribute, or a combination thereof, the method further comprising subsequent to transmitting the third request to the server, transmitting a fourth request to the server to initiate a fourth messaging action, the fourth messaging action corresponding to a fourth group of users associated with the server, wherein at least one user included in the fourth group has the fourth attribute but not the first, second, or third attributes” 
	   Aaltonen however in analogous marketing and advertising arts teaches or suggests:
 -“wherein the correlation data further comprises data indicating that a fourth attribute is correlated to the first attribute, the second attribute, the third attribute, or a combination thereof, the method further comprising subsequent to transmitting the third request to the server, transmitting a fourth request to the server to initiate a fourth messaging action, the fourth messaging action corresponding to a fourth group of users associated with the server, wherein at least one user included in the fourth group has the fourth attribute but not the first, second, or third attributes”     
      (Aaltonen ¶ [0045] 1st sentence: in Fig.9, distribution of promotional material is intended to be effective for target profile [A [Symbol font/0xC8] B [Symbol font/0xC8] C]; yet, those individuals belonging to both attribute-specific subsets A and D [A [Symbol font/0xC7] D] were actually most responsive to promotional material. Fig.11 step 1130: perform initial promotion material distribution phase to initial target audience. 
       Aaltonen ¶ [0045] 2nd sentence: With such information, distribution of promotional material for subsequent campaign activity may be based on attribute D. Further, additional efficacy analysis may be used to determine if a campaign based only on distributing to individuals having attribute D would likely be effective. Fig.11 step 1180: perform subsequent promotional material distribution phase to revised target audience).
	Rationales to modify/combine Sato / Aaltonen are above and reincorporated with claim 8 merely narrowing parent claim 7 to similar segmentation and targeting consideration.  
-------------------------------------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato as applied to claim 1 above, in view of 
	* Niedermeyer US 20120224076 A1 hereinafter Niedermeyer. As per, 
Claim 11 Sato does not teach further comprising: 
	- “receiving presence data from a radio-frequency identification (RFID) device, the presence data indicating that an individual has visited a location associated with the RFID device” 
	- “in response to the presence data, updating profile data associated with the individual to indicate that the individual is a member of the target audience segment” as claimed. However, 
	Niedermeyer in analogous advertising based on customer attributes teaches or suggests
	- “receiving presence data from a radio-frequency identification (RFID) device, the presence data indicating that an individual has visited a location associated with the RFID device” 	(Niedermeyer ¶ [0024] 1st-3rd sentences: RFID query device such as smart phone is used to query, e.g. using a broadcast a radio frequency signal, a plurality of objects having a plurality of RFID tags. A user who wishes to obtain more information about a particular object may hold the RFID query device closer to the object of interest than to other objects. The RFID query device may filter all response RFID signals received from the plurality of objects and determine that the user is interested in the object having an RFID tag that provides the strongest return signal); “and” 
	- “in response to the presence data, updating profile data associated with the individual to indicate that the individual is a member of the target audience segment”.  
	(Niedermeyer ¶ [0042] assume an individual is queried by an RFID device and digitally photographed at an ATM. Assume further that a unique identifier for the individual is formed from combination of RFID data contained in individual's shirt, pants, shoes and from a radio frequency signature obtained from a portable electronic device carried by the individual. If the individual is later queried (RFID query device) and determined that same shirt, pants and portable electronic device are present, then relatively high level of confidence is associated with a determination that it was same individual at 2nd query. A targeted advertisement is provided to the individual based on their established profile. ¶ [0043] Similar to querying RFID tags on a person, an RFID query device is placed on a roadway to query RFID tags on passing vehicles and/or passengers in the vehicle to generate profiles of vehicles and/or passengers. The RFID query device communicate with advertisement delivery devices (billboards, radio towers broadcasting radio advertisements to cars, etc.), directly or through databases (e.g. 18 in Fig.1). The advertisement delivery devices provide the driver of vehicle with a targeted advertisement based on RFID info received from the vehicle. ¶ [0044] An example of roadside RFID query device and interactive billboard is in Fig.4. A vehicle 400 is shown on roadway 402 moving in direction of arrow. Vehicle 400 includes RFID tags 404 configured to provide information about vehicle 400, parts found in vehicle 400, history of vehicle 400, etc. in response to RFID query signal. RFID query devices 406 positioned to the side of roadway 402 or above/over roadway 402 and may be configured to query RFID tags in vehicles such as vehicle 400. As vehicle 400 passes RFID query device 406, the signal broadcast from RFID query device is received and responded to by RFID tag 404. RFID query device 406 receive this info and communicate (directly or through intermediary computing systems) with an interactive billboard 408 to display an advertisement specifically targeted at the driver of the car. In this example the advertisement asks: Have you seen the new model of your car brand? ¶ [0045] a determination may be made about a social or economic status of an individual based on objects (or identified commonality between multiple objects) in which user shows interest (Fig.1), clothing the user wears (Fig.3) and/or vehicle the user drives (Fig.4). If an object in which individual shows interest, clothing worn by individual, and/or vehicle driven by individual is relatively expensive, a profile created for the individual may reflect relative affluence, or reflect such preferences. Thus, advertisements relating to luxury or high-end products may be directed to such individual (e.g., on interactive billboard 408 in Fig.4 or at individual's smart phone 14 in Fig.1). ¶ [0046] On the other hand, if an object in which the individual shows interest, clothing worn by individual, or a vehicle driven by individual is relatively inexpensive, then a user profile created for the individual may reflect that the user may be more responsive to advertisements related to discount retailers and non-luxury goods. ¶ [0047] These are merely examples and additional info may be received from RFID tags and incorporated into a profile and/or provide info about user preferences).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sato’s “method” to have included Niedermeyer teachings above in order to have more accurately determined the social or economic status of the individual for more relevant targeting of the advertisement (Niedermeyer ¶ [0045]- ¶ [0046] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Sato ¶ [0305], ¶ [0308] in view of Niedermeyer ¶ [0084]. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with advertising based on customer attributes. In such combination each element merely would have performed the same locating, analytics, targeting and profiling function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sato in view of Niedermeyer the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is reasoned that the results of the combination would have been predictable (MPEP 2143A). 
-------------------------------------------------------------------------------------------------------------------------------
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	   * Sato as applied to claim 1 above, in view of 
	   * Kline et al, US 20060074748 A1 hereinafter Kline, and in further view of  
	   * Wu et al, US 20160019581 A1 hereinafter Wu. As per,
Claim 12  Sato does not explicitly recite: “further comprising”: 
	- “storing, in the memory device, extension data indicating an approximate number of additional users associated with the server that are reachable by utilizing the correlation data indicating that the first attribute is correlated to the second attribute”; “and” 
	- “calculating, with the processor and using the extension data, a number of additional users that are reachable by initiating the second messaging action instead of the first messaging action” as claimed. However,
	     Kline in analogous advertising based on customer attributes teaches or suggests
	- “storing, in the memory device, extension data indicating an approximate number of additional users associated with the server” (Kline ¶ [0060] 3rd sentence: the stored historical data describes the approximate leads for selected categories, accessible by the advertiser on server as per ¶ [0098] 8th sentence, Fig.12, 1220->1225). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sato’s “method” to have included “storing, in the memory device, extension data indicating an approximate number of additional users associated with the server” in view of Kline in order to have allowed for an advertising platform to had reached potential customers in a manner that would have been easy to use, fast and cost effective, while, at the same time having allowed to monitor the effectiveness of the marketing campaign across one or more publishers by conveniently using a single interface (Kline ¶ [0029], ¶ [0034] 2nd sentence and MPEP 2143 G, F). Kline would have also allowed for more beneficial geographic targeting of ads to various levels of geographic territory (Kline ¶ [0055] & MPEP 2143 G, F). Kline would have further provided a more beneficial targeting with keywords, assembled according to specific groups related to the advertiser's designated business categories and specialties (Kline ¶ [0066] & MPEP 2143 G, F). Ultimately, these e-commerce embodiments as described by Kline would have been beneficial for on-line or off-line businesses which desire to promote part or all of their inventory over a plurality of e-commerce sites, serving as electronic publishers (Kline mid- ¶ [0044] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Sato ¶ [0305], ¶ [0308] in view of Kline at ¶ [0069] last sentence, ¶ [0111].
	Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with advertising based on customer attributes. In such combination each element merely would have performed same data storage, analytical, organizational and advertising function as it would have done separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sato in view of Kline, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
* Moreover *
Wu in analogous advertising based on customer attributes further teaches or suggests:
	- “an approximate number of additional users” “that are reachable by utilizing the correlation data indicating that the first attribute is correlated to the second attribute” (Wu ¶ [0021] 3rd, 5th sentences: campaign monitor 135 expands a target audience for advertisement request to include users associated with cluster group 147 associated with targeting criteria in the advertisement request as well as users associated with a targeting group 132 associated with the targeting criteria in the advertisement request. campaign expander 140 determine parameters associated with the target audience size e.g. cutoff measure of affinity, cluster cutoff score, target percentile of users. Wu ¶ [0042] campaign monitor 135 determines whether to increase a number of users eligible to be presented with an advertisement request by identifying users have at least a cutoff measure of affinity for content in the advertisement request as eligible to be presented with advertisement request. This identification of additional users as eligible to be presented with content from the advertisement request expands the targeting criteria of the advertisement request to identify a greater number of users); “and” 
	- “calculating, with the processor and using the extension data, a number of additional users that are reachable by initiating the second messaging action instead of the first messaging action” (Wu ¶ [0062] last sentence online system 100 determine likelihoods of various users performing a conversion associated with an advertisement request based on performance metrics relating to other advertisement requests including advertisement content presented to various users. ¶ [0075]: by identifying cluster groups associated with a user, the online system 100 identifies targeting criteria to associate with the user even though characteristics of the user do not initially satisfy the targeting criteria. This allows the online system 100 to identify other advertising content for presentation to the user, even though the user is not associated with at least a threshold number of characteristics that satisfy the targeting criteria. Specifically, per ¶ [0076] 4th sentence: the cluster score provides a measure of user's affinity for an advertisement or other content associated with the targeting criteria associated with the cluster group. ¶ [0021] 4th-5th sentences: campaign expander 140 determines target audience size 142 for advertisement request if campaign monitor 135 determines to expand the target audience for advertisement request. campaign expander 140 also determine parameters associated with the target audience size e.g. cutoff measure of affinity, cluster cutoff score, target percentile of users. ¶ [0059] By varying the threshold affinity or cluster cutoff score, online system 100 modifies the number of users associated with cluster group 630. For example, online system 100 associates a higher cluster cutoff score or threshold measure of affinity with cluster group 630A than the cluster cutoff score or threshold measure of affinity associated with cluster group 630B. In Fig.6, online system 100 uses a maximum ratio to determine a number of users in target audience. If maximum ratio is an expansion ratio of number of users in expanded target audience to number of users in unexpanded target audience, the maximum ratio is equal to number of users in union of the targeting group 620 and cluster group 630 divided by number of users in targeting group 620. If maximum ratio is an inclusion ratio of number of users in the expanded target audience relative to target population 610, then the maximum ratio is equal to number of users in union of targeting group 620 and cluster group 630 divided by number of users in target population 610. ¶ [0063] last 2 sentences: As other example, online system 100 determines percentile where 1st derivative of data fit equals a slope of line between highest ranked user and lowest ranked user in a plot of performance metric (or affinity) vs percentile ranking Hence, online system 100 determine the percentile based at least on historical data describing interactions with advertisement requests).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Sato / Kline “method” to have included “an approximate number of additional users” “that are reachable by utilizing the correlation data indicating that the first attribute is correlated to the second attribute” and “calculating, with the processor and using the extension data, a number of additional users that are reachable by initiating the second messaging action instead of the first messaging action” in further view of Wu to have had more effectively expanded target audience of the advertisement request (Wu ¶ [0060] last sentence & MPEP 2143 G, F). For example, by expanding the targeting criteria, the social networking system of Wu would have accounted for a performance metric so the increased number of users in the target audience would have not impaired the performance metric but instead would have improved the performance metric. Wu would have further allowed for cluster model parameters of the cluster model to be pre-computed and stored in the model parameters store to have more efficiently associated the user with cluster groups (Wu ¶ [0077] 5th sentence & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Wu at ¶ [0090] 2nd sentence. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor dealing with advertising based on customer attributes. In such combination each element merely would have performed same analytical, segmentation and targeted advertising function as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sato / Kline in further view of Wu above, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato as applied to claim 1 above, in view of 
	* Sunshine et al, US 20180197119 A1 hereinafter Sunshine. As per, 
Claim 13 Sato does not teach “further comprising”: 
	- “detecting, by the measurement system, a conversion event associated with a particular user of the second group of users, the conversion event corresponding to a conversion web page” 
	- “in response to the conversion event, sending a retargeting pixel to a web browser associated with the particular user, wherein the retargeting pixel enables at least one digital network to identify the particular user and to send retargeting content to a web browser associated with the particular user”.  However, 
	Sunshine in analogous advertising based on customer attributes teaches or suggests: 
	- “detecting, by the measurement system, a conversion event associated with a particular user of the second group of users” (Sunshine ¶ [0002] Computer systems and networks have facilitated the task of buying, selling, and transferring goods. For example, global computer networks, such as the Internet, have allowed purchasers to quickly and efficiently seek and purchase goods on-line. One example of a market for goods that has been implemented using computer systems and networks is the secondary event ticket market. The secondary ticket market encompasses all instances in which live event tickets trade after the original point of purchase. For example, Fig.13 customer purchases tickets -> YES-> target new customers based on buyer demographics. Specifically, per ¶ [0038] last sentence extends targeting of new customers to include existing customers. Indeed per ¶ [0015] 3rd sentence: the method includes ability to add tracking pixels to re-target existing customers in addition to finding new potential customers. For example, ¶ [0069] 3rd sentence: additional upgrade opportunities provided), “the conversion event corresponding to a conversion web page” (Sunshine ¶ [0075] 3rd sentence as customer shops for tickets on ticketing website, he decides to purchase tickets to specific event. ¶ [0080] 1st-2nd sentences: ticketing system includes a web interface connected to www. This web interface has web pages configured for a user to determine tickets for purchase. The method includes collecting, by tracking pixels configured within the web pages, customer data including ticket purchase data, demographic data, web behavior data); 
	- “in response to the conversion event, sending a retargeting pixel to a web browser associated with the particular user, wherein the retargeting pixel enables at least one digital network to identify the particular user and to send retargeting content to a web browser associated with the particular user” (Sunshine ¶ [0080] 1st-3rd sentences: the ticketing system includes a web interface connected to the World Wide Web. This web interface can have one or more web pages configured for a user to determine tickets for purchase. The method can include collecting, by tracking pixels configured within the one or more web pages, customer data including social media data, ticket purchase data, demographic data, and web behavior data. Fig.13 customer purchases tickets -> YES-> target new customers based on buyer demographics -> place tracking pixels on one or more pages of ticketing website. Indeed per ¶ [0015] 3rd sentence: the method includes the ability to add tracking pixels in order to re-target existing customers in addition to finding new potential customers. Sunshine ¶ [0044] 3rd, 4th, 7th sentences and Fig.1: a number of seats at each price level are shown by color according to a color-coded pricing legend 120. the seats in each price level are color coded so a user can very easily see the price they would pay depending on location. Sunshine ¶ [0083] 4th - 7th sentences:).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sato’s “method” to have included the teachings of Sunshine above in order to have provided a more comprehensive and efficient method for determining relative value of items for specified events or groupings of events, to provide an easier way for customers to buy tickets and for sellers to sell tickets (Sunshine ¶ [0016] 2nd sentence & MPEP 2143 G, F). For example, Sunshine would have facilitated a more effective user experience by allowing the user to visually compare seat availability and pricing for more than one event within same interface or page (Sunshine ¶ [0055] 1st sentence and MPEP 2143 G, F). In addition to improving customer experience, Sunshine would have also dynamically priced the inventory to maximize revenue for event promoter (Sunshine ¶ [0038], ¶ [0042], ¶ [0046] 5th sentence, ¶ [0057] 1st sentence) for best potential customers can be targeted for purchase at the lowest possible advertising cost (Sunshine ¶ [0077] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Sato ¶ [0305], ¶ [0308] in view of Sunshine at ¶ [0016] last sentence, ¶ [0032] 3rd sentence, ¶ [0070] last sentence, ¶ [0076] last sentence, ¶ [0082] last sentence, ¶ [0084] 1st sentence.
Further, the claimed invention could also have been viewed as a mere combination of old elements in a similar field of endeavor dealing with advertising based on customer attributes. In such combination each element merely would have performed the same segmenting, monitoring, and decision making, targeted advertisement function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sato in view of Sunshine above, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically disable and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claim 14 Sato / Sunshine teaches all the limitations in claim 13 above. 
           Sato does not explicitly recite: “wherein the conversion event corresponds to the particular user buying a particular product from a particular location associated with the conversion page”
          Sunshine in analogous art of advertising based on customer attributes teaches or suggests: 
	- “wherein the conversion event corresponds to the particular user buying a particular product from a particular location associated with the conversion page” (Sunshine ¶ [0069] 3rd - 7th sentences: additional upgrade opportunities provided on same page as the seat selection. In certain cases, these additional items may be included for free if a customer upgrades their seat location. In other cases, the user may pay directly for these items. If these items are presented on the seat selection page, the items are added to the cart and the appropriate price is indicated at check out and added to their purchase total. In some instances, these additional items may be presented on a cart page after the seat selection process has been completed).
	Rationales to modify / combine Sato / Sunshine are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato as applied to claim 15 above, in view of 
	* Gilbert; Sheldon US 20080162574 A1 hereinafter Gilbert. As per,
Claims 16 Sato does not explicitly recite: 
	- “wherein the first metric comprises a first estimated number of actions, a first estimated number of unique views, or a combination thereof” “and” 
        - “wherein the second metric comprises a second estimated number of actions, a second estimated number of unique views, or a combination thereof” as claimed. However,  
	Gilbert in analogous art of advertising based on customer attributes teaches or suggests:
         - “wherein the first metric comprises a first estimated number of actions, a first estimated number of unique views, or a combination thereof” (Gilbert ¶ [0116] 2nd sentence: products are recommended by a model that considers parameters beyond singular event of what they have already purchased and may include what they demonstrated interest in buying based on what they have viewed, browsed, inserted into their cart, searched for, etc. ¶ [0126] 2nd sentence events illustrated in Fig.17 are product view, cart insert, and purchase. ¶ [0158] 3rd sentence: In product-centric model a population of potential customers is identified by interest for a particular product, an interest score calculates, a buying probability calculated and projected revenues calculated for the product. For example, Fig. 26: 20000 prospects of low interest of estimated 2.3% buying probability, 4000 prospects of medium interest of estimated 5.6% buying probability, and 200 prospects of high interest of estimated 16.5% buying probability), “and” 
        - “wherein the second metric comprises a second estimated number of actions, a second estimated number of unique views, or a combination thereof (Gilbert ¶ [0156] 4th sentence: commerce event information includes, but are not limited to product view data, cart insert data, and order data.  ¶ [0158] last 2 sentences: in customer-centric model a customers preference for products may be modeled. For each product an interest score may be calculated, a probability of purchase calculated and projected revenues forecasted and an e-commerce report may be generated from these forecasts. For example, Fig. 27: 20000 prospects of low interest of estimated 2.3% buying probability, 4000 prospects of medium interest of estimated 5.6% buying probability, and 200 prospects of high interest of estimated 16.5% buying probability. ¶ [0161] 3rd sentence:  in case of online store, transactional data pertains to actions exhibited by the consumer in relation to various items which would include, but not limited to, viewing, reading, searching, purchasing, or downloading. Similarly, Fig.28 and ¶ [0119] 2nd sentence).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sato’s “method” to have included Gilbert teachings above in order to have addressed the long felt need of decision support/revenue management system that would have had effectively modeled the full breadth and depth of e-commerce data to enable companies to optimize servicing of their customers based on revenue projections of their differentiated shopping behaviors (Gilbert ¶ [0013]-[0014], [0062] & MPEP 2143 G, F). To achieve this Gilbert would have provide an improvement in determination of what should be offered and thus what the customer would be likely to purchase by taking into consideration a variety of chronological and other behavioral of attributes that would maximize the possibility of a sale (Gilbert ¶ [0075], ¶ [0077] & MPEP 2143 G, F). Thus, Gilbert’s improvements in selling dynamics would be provided from differentiation in the attributes amongst customers to establish better correlations with potential differentiation within products (Gilbert ¶ [0076], ¶ [0099], ¶ [0128], ¶ [0177], ¶ [0180] & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Gilbert at ¶ [0151] last sentence and ¶ [0185]. Further, the claimed invention could also have been viewed as a mere combination of old elements in a similar field of endeavor dealing with advertising based on customer attributes. In such combination each element merely would have performed same estimating, customer segmentation and targeted advertising functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Sato ¶ [0305], ¶ [0308] in view of Gilbert, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato as applied to claim 15 above, in view of 
	* Wu et al, US 20160019581 A1 hereinafter Wu. As per,
Claim 17 Sato does not explicitly recite: “further comprising”: 
	- “after transmitting the second request, receiving result data associated with the second messaging action”; “and”
	- “based on the result data, adjusting a purchasing rate associated with the second messaging action”.
	Wu however in analogous advertising based on customer attributes teaches or suggests:
	- “after transmitting the second request, receiving result data associated with the second messaging action” (Wu ¶ [0056] 2nd sentence: as the targeting criteria expand, the number of users presented with the advertisement content from the advertisement request increases, so the budget partial goal 530 i.e. the spend rate of the advertisement request) increases over time).; 
	- “and based on the result data, adjusting a purchasing rate associated with the second messaging action” (Wu mid-¶ [0055] the advertisement request in the example of Fig. 5 has an advertisement request budget 510 specified as a goal and a time interval 520 indicating a length of time to achieve the goal (in this case, spending the advertisement request budget 510). Based on time interval and the goal, online system 100 determines a budget partial goal 530 for different time periods within the time interval 520. The partial budget goal 530 indicates an amount spent during a time period within the time interval 520 so that the total amount spent during the time interval 520 exhausts the advertisement request budget 510 when time interval 520 is completed. In the example of FIG. 5, the online system 100 assumes that the advertisement request exhausts its budget at a linear rate during the time interval 520. The online system 100 determines a target audience expansion threshold 540 as a percentage of the budget partial goal 530.
	Wu ¶ [0056] 3rd - 5th sentences: In Fig.5, the actual advertisement request spending 550A exceeds target audience expansion threshold 540, so online system 100 reverts back to targeting criteria of the advertisement request specified by advertisement request, reducing number of users eligible to be presented with content from the advertisement request. After reverting to the initial targeting criteria in example of Fig.5, the actual advertisement request spending 550B again falls below the target expansion threshold 540, causing online system 100 to again expand the targeting criteria. Thus, the online system 100 expands the targeting criteria of the advertisement request to facilitate spending on the advertisement request to satisfy the advertisement request budget 510 during the time interval 520).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sato’s “method” to have included Wu’s teachings above in order to have had more effectively expanded the target audience of the advertisement request (Wu ¶ [0060] last sentence & MPEP 2143 G, F). For example, by expanding the targeting criteria, the social networking system of Wu would have accounted for a performance metric so the increased number of users in the target audience would have not impaired the performance metric but instead would have improved the performance metric. Wu would have further allowed for cluster model parameters of the cluster model to be pre-computed and stored in the model parameters store to have more efficiently associated the user with one or more cluster groups (Wu ¶ [0077] 5th sentence & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by 
Sato ¶ [0305], ¶ [0308] in view of Wu at ¶ [0090] 2nd sentence. 
	Further, the claimed invention could have also been viewed as a mere combination of old elements in similar advertising on customer attributes field of endeavor. In such combination each element merely would have performed same advertising and associated purchasing function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Sato in view of Wu, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato, in view of 
	* Merriman et al, US 20020082923 A1 hereinafter Merriman. As per,
Claim 18 Sato teaches “A method comprising: 
	- “receiving, at a network interface of a measurement system comprising a processor, a first request to initiate a first messaging action directed to a target audience segment, the target audience segment associated with a first attribute” (Sato ¶ [0271] upon receiving potential customer extraction request, input unit transmits it to control unit and potential customer extraction operation is started. ¶ [0272] upon receiving potential customer extraction request, control unit transmits a potential customer extraction start request to potential customer extraction processing unit. ¶ [0274] at potential customer extraction processing unit, access logs for viewing/purchasing of items with item IDs in G1 made by customers in past are acquired from the access log list storage unit 23 by using item IDs in G1 as keys, and set all customer IDs in acquired access logs as G2: group 72 of customers who accessed items of G1 (primary customers) in Fig.40, 2440); 
	- “detecting, by the measurement system, a conversion event associated with a particular user of a group of users associated with a server, the conversion event initiated at a conversion web page” (Sato ¶ [0090] The information viewing server (item viewing server) 120 is a server from which products or information can be viewed and purchased through a search server or a network, which maintains the item viewing/purchasing log regarding the item viewing or the item purchasing made in the past. The item viewing/purchasing log is maintained in a format containing info on user identifier, item ID, viewing date and time, by utilizing the access log of the Web server or as an independent log maintaining function. The user identifier is an identifier for uniquely identifying the user using the information viewing server 120 globally, which is usually allocated to a terminal of the user by the information viewing server 120. ¶ [0087] Here, the term item will be used for any information such as data, product, advertisement, Web page title, etc. that can be viewed, put into a shopping cart, or purchased by a client through a browser on the Internet. The item is uniquely identified by item identifier (ID) such as URL of the Web, product code, etc. ¶ [0175] 3rd sentence: primary access log collection site is (Web site of) the information service providing server 1140 that obtains this access log. ¶[0303] such access logs are collected, and shown in Fig.40, at time of delivering advertisement for item. ¶ [0150] 1st-2nd sentences: the items viewed by each viewing user in viewing user list are extracted from viewing/purchasing log database 114. Here, the items that are accessed since prescribed date and time until the present or during a prescribed period are extracted. ¶ [0257] Fig. 44 shows a processing flow for the access log generation operation at the on-line shopping server 10, which proceeds as follows. ¶ [0258] (1) customer transmits a request for viewing or purchasing of an item on the on-line shopping server 10 through the network N such as Internet by using customer terminal 60 (2200). ¶ [0259] (2) The access log is added to access log list 50 in a format containing at least the customer ID of accessing customer terminal 60 and item ID of viewing/purchasing target item (2210). ¶ [0260] The info to be recorded in the access log is not necessarily limited to what is described above, and it is also possible to record info as to whether it is a viewing or a purchasing, utilized as a parameter for determining the priority order at a time of the potential customer extraction operation to be described below)
    Sato does not explicitly recite:
	- “in response to the conversion event, sending retargeting data to a web browser associated with the particular user, wherein the retargeting data enables at least one digital network distinct from the conversion web page to identify the particular user and to send retargeting content to the web browser” “and” 
	- “subsequent to receiving the first request, transmitting a second request to the server via the network interface, the second request to initiate a second messaging action instead of the first messaging action, the retargeting content associated with the second messaging action” 
    Merriman however in analogous advertising based on customer attributes teaches or suggests:
	- “in response to the conversion event, sending retargeting data to a web browser associated with the particular user, wherein the retargeting data enables at least one digital network distinct from the conversion web page to identify the particular user and to send retargeting content to the web browser” (Merriman ¶ [0031] To implement re-targeted advertising, a list of actions of each visitor at each advertiser's site is collected and reported back to the advertisement server. the advertiser's web site keeps a user log file of visitor activity and reports the user log file back to advertisement server. Reporting of user log files may be by email or any other file transfer technique back to advertisement server, where the user log files and other user data are merged. ¶ [0032] Reported advertising log files and other user data form a database at advertisement server, used for selecting re-targeted advertising. Advertisements based on prior behavior of current viewer are selected based on a variety of criteria. Various criteria for selection of re-targeted advertising include: ¶ [0035] 3. whether there have been many recent purchases made at the advertiser's web site, ¶ [0036] 4. whether there have been prior purchases or visits made some time ago, but no recent purchases or visits made at the advertiser's web site); and 
	- “subsequent to receiving the first request, transmitting a second request to the server via the network interface, the second request to initiate a second messaging action instead of the first messaging action, the retargeting content associated with the second messaging action” 	(Merriman Figs. 2,3 ¶ [0038] using of each of foregoing criteria, re-targeted ad is selected by advertising server for display at user's browser. ¶ [0041] As a result of collecting user activity lists, the data is mined for prospects for future advertisements. A configured list of users is selected and stored for future re-targeting. Then, when advertising server receives a request to select an advertisement, it checks the user identity in a look up table to see if the user has been previously selected for re-targeting. If user is on the previously configured list, a re-targeted ad is selected. ¶ [0057] At the advertising server the user ID is determined at step 62. The user ID is looked up in the list of user ID's pre-selected for a re-targeted advertisement. If the user is found in the table 64 as having been pre-selected, then the pre-selected ad banner is delivered to the AltaVista web page. For example, a discount coupon for product X may be delivered. ¶ [0058] In such manner, past activities of users is used as a criteria for selection of re-targeted advertising).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sato’s “method” to have included Merriman’s teachings above
for a more refined retargeting based on extended list of customer attributes (Merriman ¶ [0030] - ¶ [0041]) to have mitigated the prior deficiencies as articulated by Merriman at ¶ [0025]- ¶ [0029].
	Further, the claimed invention could also have been viewed as a mere combination of old elements in a similar advertising based on customer attributes field of endeavor. In such combination each element merely would have performed same segmenting, tracking, advertising function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Sato in view of Merriman, the to be combined elements, would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claim 19 Sato / Merriman teaches all the limitations in claim 18 above.  
Sato does not explicitly recite: “wherein the retargeting data comprises a retargeting pixel”. 
Merriman in analogous art of advertising based on customer attributes teaches or suggests:
	- “wherein the retargeting data comprises a retargeting pixel”
	(Merriman Fig.3 step 70, deliver re-targeted ad banner read in light of Original Spec ¶ [0063] as broadly exemplifying conversion pixel as message or data)
	Rationales to modify/combine Sato / Merriman are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sato / Merriman as applied to claim 18 above, and in further view of 
	* Wu et al, US 20160019581 A1 hereinafter Wu. As per 
Claim 20 Sato / Merriman teaches all the limitations in claim 18 above.  Furthermore,
	    Sato teaches: 
	 - “
	- “and wherein the first messaging action corresponds to sending an electronic mail message” (Sato ¶ [0140] The information input/output medium is not limited to the Web. It is possible to utilize the e-mail such that the correlated item delivery request and the client identifier or the like can be transmitted as the e-mail document or its title. It is also possible to utilize the e-mail address instead of the client identifier. It is also possible to transmit the correlated item list as the e-mail document. ¶ [0291] Upon receiving the potential customer list, the advertisement delivery processing unit 32 transmits the advertisement to the customer terminals 60 corresponding to the customer IDs described in the potential customer list, by using e-mails), sending a text message, displaying an advertisement on a web page, sending a push notification (Sato ¶ [0291] upon receiving the potential customer list, the advertisement delivery processing unit 32 transmits the advertisement to the customer terminals 60 corresponding to the customer IDs described in the potential customer list, by push-type delivery device), sending a social networking message, or any combination thereof, that is targeted to a first group of users”.
Sato/Merriman does not explicitly recite “the server is associated with a social networking service” 
Wu however in analogous advertising based on customer attributes teaches or suggests:
	 - “wherein the server is associated with a social networking service” 
	   (Wu ¶ [0047] 2nd sentence: online system 100 such as social networking system, receives 410 an advertisement request that includes advertisement content, targeting criteria, goal, and time interval for achieving the goal. ¶ [0028] 1st, 2nd, 4th sentences: Fig.3 is an example block diagram of an architecture of online system 100. The online system 100 shown in Fig. 3 includes web server 360. Conventional components such as network interfaces, security functions, load balancers, failover servers, management and network operations consoles, and the like are not shown so as to not obscure the details of the system architecture), 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Sato/ Merriman “method” to have included “wherein the server is associated with a social networking service” in view of Wu in order to have had more effectively expanded the target audience of the advertisement request (Wu ¶ [0060] last sentence & MPEP 2143 G, F). For example, by expanding the targeting criteria, the social networking system of Wu would have accounted for a performance metric so the increased number of users in the target audience would have not impaired the performance metric but instead would have improved the performance metric. Wu would have further allowed for cluster model parameters of the cluster model to be pre-computed and stored in the model parameters store to have more efficiently associated the user with one or more cluster groups (Wu ¶ [0077] 5th sentence & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Wu at ¶ [0090] 2nd sentence. Further, the claimed invention could also have been viewed as a mere combination of old elements in similar advertising based on customer attributes field of endeavor. In such combination each element merely would have performed same social segmenting and targeted advertisement function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sato/ Merriman in view of Wu, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable. 
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* Burke Robin, Hybrid Recommender Systems, Survey and Experiments, User Modeling and User-Adapted Interaction 12, pp 331-370, 2002
	* WO 2015150749 A1 Method For Displaying In-application Advertisements, Involves Causing Software Client To Display User Interface Component Causes Software Client To Download Or Server To Transmit Coupon To Digital Wallet Which Stores Digital Tokens
	* US 20150081443 A1 ¶ [0044] 1st sentence: a 19 year old user A located in Canada may correctly receive an advertisement for alcohol because the location field associated with user A would indicate that user A is in Canada where the lower age limit to receive alcohol advertisement is 19.
	* US 20120150650 A1 ¶ [0087] last sentence: if the terms drink and thirsty are detected, and based on the user's age demographic data, an iced tea advertisement may be displayed for a person in the over 35 age group, and a Coke advertisement displayed for a male in the under 35 age group.
	* US 20150134421 A1 ¶ [0034] 2nd sentence: the customer record may be stored in a local or remote customer database and may include any relevant information associated with the customer, such as age, gender, VIP rating, average amount of money previously spent (e.g., check average), average tip amount, date of last visit, items purchased during last visit, preferences (e.g., drink or food preferences), contact information, or the like.
	* US 20140358666 A1 mid-¶ [0043]: The interface 500 includes a target customer selection section 508 through which the supplier/advertiser specifies certain customer demographics it desires to target, such as age, gender, loyalty, as well as social data preferences or inferences, i.e. people who are Starbucks fans on Facebook can be targeted for a coffee flavored yogurt ad campaign, or people whose friends liked or bought something might be targeted
	* US 20140324624 A1 ¶ [0165] In general, the wine recommendation engine 20 attempts to provide wine recommendations similar to recommendations that would be offered by a sommelier. Thus, the recommendation engine 20 inquires about whether the user prefers white, still, sparkling, or fortified wines, what the user commonly drinks, what the user proposed to eat with the wine, if anything, whether the user prefers wines that are fruity and rich or soft and subtle, whether the user prefers new world or old world wines, whether the user prefers traditional or modern styles of wines.
	* US 20110282733 A1 mid-¶ [0066]: In this example, the broker takes into account that the consumer is a 30 year old male that arrives at MFD 110 at 6:00 am. Using this information, the broker may determine that a 30 year old shopping at 6 am would probably desire caffeine, and could provide the consumer with advertisement or coupon 120 on document 106 for coffee shop 122 which is located along trajectory 112
	* US 20080010132 A1	¶ [0041] last sentence: Exemplary information includes, but is not limited to, information such as the customer's likes, dislikes and habits (e.g., the customer drinks beer, smokes cigars, etc.), personal characteristics of the customer (e.g., the customer is bald, has a physical disability, etc.), age, sex, marital status, political affiliation, occupation, nationality, ethnicity, culture, location, residence, etc.
	* US 20090193134 A1 ¶ [0067] last sentence: Demographics such as the age, sex, location, type of device, occupation, income range, date and time, type of content, past listening habits, consumer preferences, i.e., automobiles, restaurants, food, drink, etc. are collected automatically, by registration, and/or by directly querying the user.
	* US 20070233562 A1 ¶ [0011] 2nd sentence: Examples of information that could be contained include but are not limited to the subscriber's name, address, email address, age, gender, verification or billing information (e.g., credit card, social security, banking, or credit information), race, educational status, educational history, employment status, employment history, past or present employment duties, activities, viewing preferences, listening preferences, reading preferences, hobbies, food preferences, beverage preferences, email preferences, and agreement to or acceptance of one or more licensing agreements regarding their use of the electronic book providers products and services. Similarly, ¶ [0018]. 
	* US 20150242895 A1 ¶ [0142] In one embodiment, the information (invitation) is routed to an offer/ad engine that computes and delivers back to the user and/or the recipients (who have accepted or not accepted) an ad or offer. This ad or offer may be targeted specifically for the invitation type (i.e. #coffee), and may be matched/customized according to the time/date (i.e. store open hours), user's and/or recipient's location (distance between the merchant and the user), number of accepted recipients, whether that user/recipients prior ad/offer acceptances or other criteria (age/sex/and/or the like), device type (i.e. wearable vs. mobile phone device, model number, screen size, and the like),
	* US 20150193826 A1 ¶ [0070] Profiles: ¶ [0071] Lewis--likes sports and beer, is male, eats fast food, likes to stay home, lives with Clare. ¶ [0072] Clare--likes sports, is female, eats healthy, likes Las Vegas, lives with Lewis. ¶ [0073] Preferences: ¶ [0074] Lewis--Favorite Beer: Lite, Favorite Food: Hot Wings, Favorite Team: Chargers, Likes: fast American cars. mid-¶ [0060]: For example, a pet food ad could be weighted toward individuals who like pets and are over 21 years of age. A beer ad could be weighted toward individuals who are male, over age 21, and who like sports. Therefore, if a 30 year old male user who likes the San Diego Chargers comes into proximity of the detector proximity field 127, the advertising manager 130 can compute the ad correlation for the beer ad as (10+10+10=&gt;30) and the pet ad as (0+10=&gt;10).
	* US 20150144650 A1 ¶ [0039] In another aspect of the disclosure, a parental and/or governmental control feature may be employed. Many types of products, such as alcoholic beverages, pharmaceuticals, birth control products, adult reading materials and videos and the like, and in some venues even calorie-containing beverages, may not be legally sold to minors. Yet it may be desirable for a seller of such products, referred to generally herein as "adult products," to be able to dispense them via a product dispenser or vending machine such as those described and referenced herein.
	* US 20100250370 A1 ¶ [0280] 1st sentence: In operation 2125, a probability value of a user characteristic is evaluated. For example, a probability that a user age falls within a range, or is male, or speaks Spanish, or prefers beer to wine may be evaluated.
* US 20150199716 A1 mid-¶ [0010]: retail environment has at least one radio frequency identification (RFID) reader and the payment card holder has at least one payment card having at least one RFID tag, and in which the at least one RFID reader is capable of operably communicating with the at least one RFID tag to determine activity and location of the payment card holder in the retail environment; retrieving from one or more databases a third set of information comprising merchant advertising information; generating one or more predictive behavioral models based at least in part on the first set of information and the second set of information; associating the one or more predictive behavioral models with the third set of information; and conveying at least a portion of the associated information to a merchant to enable the merchant to make one or more targeted offers to the payment card holder.
* US 20120066646 A1 ¶ [0035] 4th – 5th sentences: location function 36 Locating a Target using RFID. Fig.6, steps 1206->1208 determine distance between two crowds < optimal inclusion distance  -> YES-> combine crowds. Similarly Figs. 8A-D) 
* US 8255267 B2 Fig. 10 is illustration of an angular distribution plot 1000, which has an x-axis 1002 and a y-axis 1004 that intersect at an origin 1006. The x-axis represents the angle, θ, of the {H+, H−} value pairs for all of the participants. The y-axis 1004 indicates the number of participants. The angular distribution plot 1000 may show a separate curve, e.g., curves 1008 a-d, for each of the marketing options. That is, curve 1008 a may correspond to marketing option 2, curve 1008 b may correspond to marketing option 4, curve 1008 c may correspond to marketing option 1, and curve 1008 d may correspond to marketing option 3. The closer a curve is to 0=90 degrees, e.g., curves 1008 and 1008 d, the higher the approach entropy for the respective marketing option. Thus, the marketing options represented by curves near θ=90 were found by the participants to be desirable. Similarly, the closer a curve is to θ=0 degrees, the higher the avoid entropy for the respective marketing option. Thus, the marketing options represented by curves near θ=0 were disliked by the participants.
	* US 20080183561 A1 ¶ [0025] the Internet browser of end-users are tagged with the relevant external serving systems 240 pixels (cookie update) and the action is stored in the central database 102 anonymously, within the inventory and performance 142 portion of the central database 102. Specifically, the Web server 202 writes a pixel call back to the end-user browser for each one of the ad serving systems 240. Once the pixel associated with an ad serving system 240 is loaded to the browser of the end-user, the ad serving system updates a cookie on its domain with this targeting indication that it can later use. ¶ [0041] FIG. 3A and FIG. 3B are flowcharts illustrating different scenarios in which a process is used for placing a delayed ad cookie on the Internet browser of an end-user. The placement of the delayed ad cookie on the Internet browser of the end-user is an update to the end-user cookie made by the ad serving system 240 once the end-user is loading the pixel that the Web server 202 is sending to the end-user browser. Specifically, FIG. 3A and FIG. 3B illustrate scenarios in which the present targeting event marketplace 100 is used to place a delayed ad cookie on the Internet browser of an end-user. FIG. 3A is specific to the situation where travel data is used, and FIG. 3B is specific to the situation where financial data is used.
	* US 20050166233 A1 ¶ [0096] 6th-7th sentences: In that regard, entry membership lists are built. Specifically, all audience members identified as being male in the incremental profile data are provided in an entry membership list for the Male segment 1012. ¶ [0096] 8th, 11th sentences: all those audience members who do not have relevant attribute (i.e. not male) are provided in exit membership list for the Male segment 1012. The exit may be accommodated by removing from the existing membership in Male 1012 those audience members listed in exit membership list, ¶ [0052] 2nd sentence: data warehouse 132 assign particular audience member to more segments based upon common profile characteristics. For example, at Beyda Fig.11A and ¶ [0107] 5th sentence: segment table 1110a for segment 2.1 thus includes PRID1, PRID4, and PRID6 since those identifiers appeared in both of the two base segment tables.
	* US 20030101451 A1 ¶ [263] The final goal is to obtain a probability Pj for a viewer, then picks up 2 max P j j. ¶ [0264] as j the predicted group for the viewer. ¶ [0265] The probability Pj can be derived from two sets of transition matrix with the transition matrix of the viewer as follows: ¶ [0266] First, calculate H.sub.X.sub..sub.i,j where X are channel and genre, also for both watching and surfing, i.e. X takes 4 values.
	* US 20090234708 A1 ¶ [0054] 4th-5th sentences: During the advertising campaign, the performance classification 92 may indicate a much higher click-through rate for the north east classification as opposed to the remainder of the country. So, based on this, the advertising campaign can be redistributed or retargeted to show increasing advertisements to those people in the north east and fewer advertisements in other areas of the country.
* US 20110153423 A1 ¶ [0012] 2nd-15th sentences: The method 100 functions to create a unique descriptor of the interests of a user through the behavior of the user on a social network and applying this descriptor to provide customized content to the user. The method 100 is preferably applied for serving advertisements, but may alternatively be used for providing any suitable type of content such as content recommendations or social network connection suggestions. The method 100 is preferably applied to social networks where a user has a personal profile with connections to other users and entities. The social network is preferably an internet based web platform with a plurality of user accounts where the users establish social network connects through social network participation. The social network connections preferably includes connections to individual people but may additionally include connections to organizations, companies or any suitable entity. More preferably, the method is applied to a content stream based social network where a user consumes, interacts, and creates content through bogging, status updates, and media sharing such as on Twitter or the Facebook feed. A content stream is preferably any internet service that feeds content in a substantially real-time fashion. A content stream is preferably organized chronologically and contains micro-bog posts with a user communication protocol for carrying on a conversation within the content stream. The individual messages on a content stream are preferably text based and typically short in length (e.g., 140 characters). The individual messages or posts may alternatively include any suitable media. The content on a content stream additionally is preferably pulled from a variety of social network contacts of a user, and preferably does not require active participation of a user to see new content through the content stream. New content is typically pushed to users when accessing the social network. The method is preferably applied to provide advertisements for the plurality of users of a social network. The method 100 may be implemented within a social network site, through a social network site, as an API for application clients or websites, or in any suitable form
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624 A
	May 14th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015)
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        6 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        7 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
        8 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
        9 Content Extraction and Transmission, LLC v Wells Fargo Bank, 776 F.3d 1343,1348,113 USPQ2d 1354, 1358 Fed Cir. 2014
        10 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        11 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)